Citation Nr: 0013358	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-27 394	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include bronchiectasis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



FINDINGS OF FACT

1.  The veteran had oceangoing service in the Merchant 
Marines from September 12, 1944, to October 13, 1944; from 
November 20, 1944, to January 22, 1945; from February 15, 
1945, to March 9, 1945; and from March 26, 1945, to April 30, 
1945.

2.  On March 9, 2000, the Board of Veterans' Appeals (Board) 
was notified by the Department of Veterans Affairs Regional 
Office in St. Petersburg, Florida, that the veteran died on 
December [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.

		
                    M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 


